DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 are cancelled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/4/2022.
Applicant’s election without traverse of Invention I, Claims 1-10 and 21-29 in the reply filed on 3/4/2022 is acknowledged.
Claim Objections
Claims 2-10 and 21-29 objected to because of the following informalities:  Claims 2-10 and 21-29 recite “A cold plate…” in line 1 and should read “The cold plate….  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10, 21-27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Straznicky et al. (US Publication No.: 2007/0070605 hereinafter “Straznicky).
With respect to claim 1, Straznicky discloses a cold plate used to cool an electronic package (Fig. 1, cold plate 26 cools 16), the cold plate comprising: a thermally conductive cold plate substrate (26); a pressure header within the cold plate substrate (Para 0026, Fig. 5, manifold 28): a pressure passage in fluid communication with the pressure header and within the cold plate substrate (Para 0026 and Fig. 5, fluid passages connected to 28), and one or more pressure connections in fluid communication with the pressure header and the pressure passage (Fig. 5, connections to 39), and an encapsulated liquid thermal interface (22) connected to each of the pressure connections (Fig. 3, 22 is connected to 38), being a respective pressure connection (Fig. 3), each of the LTIs having a flexible housing encapsulating an LTI volume that is in fluid communication with the respective pressure connection (Para 0031-0032, the tubes are flexible. Further, it is well known that every material has some kind of elasticity and therefore “flexible”), the pressure passage, and the pressure header, wherein the flexible housing of the LTI is capable of deforming in a vertical direction in response to a stress in the vertical direction and deforming in a horizontal direction in response to a strain in the horizontal direction (Para 0031-0032, the LTI is capable of performing the intended use limitation).
It is noted that the phrases “is capable of deforming in a vertical and horizontal direction” are statements of intended use and the structure as disclosed by the combined teachings are capable of performing the function. Further, the teachings disclose all of the structural features of the claim. 
With respect to claim 2, Straznicky discloses the cold plate as discussed in claim 1 above. Straznicky also discloses where the pressure header; and each LTI and the respective pressure connections, and the pressure passage are filled with a liquid thermal interface LTI fluid material (Para 0025). 
With respect to claim 3, Straznicky discloses the cold plate as discussed in claim 2 above. Straznicky also discloses where the LTT fluid material is one or more of the following: a thermal grease, a thermal gel, Mercury, and Gallium combined with Indium (Para 0025).
With respect to claim 4, Straznicky discloses the cold plate as discussed in claim 2 above. Straznicky also discloses further comprising a pressure generating assembly that controls a system pressure transmitted through the LTT fluid material (Para 0030). 
With respect to claim 10, Straznicky discloses the cold plate as discussed in claim 1 above. Straznicky also discloses where one or more of the LITs is physically connected to a subassembly in an electronic package (Fig. 1, 22 is connected to 16) so that the LTI controls a pressure and minimizes shear on package the subassembly to which the LTI is physically connected (Para 0030 the LTI is capable of the intended use). 
With respect to claim 21, Straznicky discloses the cold plate as discussed in claim 1 above. Straznicky also discloses where there are one or more respective subassemblies in an array in the electronic package (Fig. 1, multiple 16) and where each respective subassembly is physically attached to one of the LTIs (Fig. 1, 16 is attached to 22), being a respective LTI the respective LTI controlling the pressure and minimizing the shear on the respective subassembly to which the respective LTI is physically connected and wherein each respective LTI (Para 0030 and Fig. 5), the pressure connections, the pressure header, and the pressure passage are filled with a liquid thermal interface fluid material (Para 0028). 
With respect to claim 22, Straznicky discloses the cold plate as discussed in claim 21 above. Straznicky also discloses where the thermally conductive cold plate substrate is made of one or more of the following: a metal, a metal alloy, copper (Cu), aluminum (Al), nickel (Ni), an alloy of Ca, an alloy of Al, and an alloy of Ni (Para 0023). 
With respect to claim 23, Straznicky discloses the cold plate as discussed in claim 21 above. Straznicky also discloses where each of the respective LTIs is connected to and is in fluid communication with a respective pressure connection (Fig. 5). 
With respect to claim 24, Straznicky discloses the cold plate as discussed in claim 23 above. Straznicky also discloses where each respective pressure connection is connected to the pressure passage, the pressure passage being connected to the pressure header, the respective pressure connection, the pressure passage, and the pressure header being within the cold plate substrate (Para 0026, 0030 and Fig. 5). 
With respect to claim 25, Straznicky discloses the cold plate as discussed in claim 23 above. Straznicky also discloses, where all the respective LTIs, all the respective pressure connections, the pressure passage, and pressure header are in fluid communication and at a common system pressure (Para 0030, common fluid reservoir).
With respect to claim 26, Straznicky discloses the cold plate as discussed in claim 25 above. Straznicky also discloses where the common system pressure is a preloaded system pressure (Para 0030, common fluid reservoir). 
With respect to claim 27, Straznicky discloses the cold plate as discussed in claim 26 above. Straznicky also discloses where the preloaded system pressure is high enough to maintain a minimum pressure to maintain a good electrical connection between each of the respective assemblies and one or more connections on the bottom substrate of the electronic package (Fig. 5). 
With respect to claim 29, Straznicky discloses the cold plate as discussed in claim 4 above. Straznicky also discloses wherein the pressure generating assembly controls the system pressure to a set point pressure by a pressure control system (Para 0030).
Allowable Subject Matter
Claims 5-9 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763